Citation Nr: 1218379	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  07-23 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for a right knee disability, currently rated as 30 percent disabling from May 1, 2008.  

2.  Entitlement to an increased rating for a left knee disability rated 10 percent disabling prior to August 11, 2008 and rated as 30 percent disabling from October 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran (appellant) performed active military service from August 1968 to August 1971.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2006-issued rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

In March 2007, the right knee joint was replaced.  The RO assigned a temporary total right knee rating effective March 12, 2007, through April 30, 2008.  In August 2008 the left knee was replaced.  The RO assigned a temporary total rating effective from August 1, 2008 to September 30, 2009.  Because the maximum benefit has been awarded for the right knee and for the left knee during those time periods, the Board will address only the rating periods from May 1, 2008 for the right knee and prior to August 11, 2008 and from October 1, 2009 for the left knee. 

In November 2010, the Board granted a 30 percent rating for the right knee disorder for the period prior to March 12, 2007.  That issue is therefore no longer before the Board.  The Board remanded the remaining issues at that time.  The case has been returned to the Board and is ready for further review.  

The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In this regard the Veteran was examined by VA and his disorders were adequately evaluated.  


FINDINGS OF FACT

1.  The Veteran's service-connected impairment of right knee, status post right total knee arthroplasty, is not productive of severe painful motion or weakness in the affected extremity, ankylosis, extension limited to 30 degrees, or impairment of the tibia and fibula from May 2008.  

2.  Prior August 2008, the Veteran's left knee disability has been manifested by arthritis with complaints of pain and flexion greater than 30 degrees.  Extension was to zero degrees and there was no instability.  

3.  The Veteran's service-connected impairment of left knee, status post left total knee arthroplasty, is not productive of severe painful motion or weakness in the affected extremity, ankylosis, extension limited to 30 degrees, or impairment of the tibia and fibula from October 2009.  

4.  Scars of the Veteran's right and of the left knee are of less than 39 sq. cm. in area or areas, are not painful, deep, or unstable, do not limit motion of his right knee, and do not cause limitation of function of his right knee. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for impairment of the right knee, status post right total knee arthroplasty, have not been met from May 2008.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5055 (2011); Diagnostic Codes 7802-7805 (2008 & 2011). 

2.  The criteria for a disability rating higher than 10 percent for a left knee disorder have not been met prior to August 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2011); Diagnostic Codes 7802-7805 (2008 & 2011).

3.  The criteria for a rating in excess of 30 percent for impairment of left knee, status post left total knee arthroplasty from October 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5055 (2011); Diagnostic Codes 7802-7805 (2008 & 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA must notify and assist claimants in substantiating claims for benefits. 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Upon receipt of a complete or substantially complete application for benefits, VA must notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must also inform the claimant of any information and evidence not of record that VA will seek to provide and that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for service-connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, adequate notice was provided in June 2007. 

VA also has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in obtaining service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to this duty, all necessary development has been accomplished and adjudication may proceed without unfair prejudice to the claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA out-patient treatment reports.  A hearing was offered to the claimant. The claimant was afforded VA medical examinations.  See 38 C.F.R. § 3.159(c)(4) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are more than adequate.  The examinations provided adequate basis for rating the Veteran's disorders.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  Further, there is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorders since he was last examined.  See 38 C.F.R. § 3.327(a) (2011).  

Neither the claimant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for fair adjudication of the claims.  Hence, no further notice or assistance to the claimant is required to fulfill VA's duty to assist in the development of that claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002). 

The Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible.  The RO denied entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU rating) during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009; Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran did not disagree with the denial and the Board will not address it further.  


Disability Ratings 

Disability ratings are based upon the average impairment of earning capacity, as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Diagnostic codes identify the various disabilities.  38 C.F.R. Part 4. The entire medical history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  38 C.F.R. § 4.2. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  A VA medical examination report must also include a "full description of the effects of disability upon the person's ordinary activity."  38 C.F.R. § 4.10; Martinak v Nicholson, 21 Vet. App. 447, 454 (2007). 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination, including during flare-ups.  Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). 

Where an increase in disability is at issue, the present level of disability, rather than remote history, is of primary concern.  Francisco v. Brown, 7 Vet. App. 55   (1994). 

The Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007). 


A Right Knee Disorder from May 1, 2008

VA outpatient records in 2008 and 2009 show that the Veteran was seen for complaints of pain of the right knee, and exercise with physical therapy was recommended.  (See record of September 2009, i.e.).  He was examined by VA in November 2009.  He complained of right knee stiffness and denied any swelling, heat, redness, or instability.  He reported that the knee was aggravated when using stairs.  It was noted that he walked slowly.  He had a negative anterior drawer sign, Lachman's and McMurrays.  There was no medial collateral instability.  There were no objective signs of pain on motion.  It was noted that X-rays showed stable arthroplasty.  The Veteran had a well healed scar on the right knee that  was 19 mm long and 1 mm. wide.  There was another 4 cm. scar and 7 cm scar in the medial aspect of the knee, that were well healed, stable, and no adhesions.  There was no evidence of tenderness on palpation.  

The Veteran was examined by VA in December 2010.  The claims file was reviewed.  The Veteran's history was documented.  He complained of pain in the shins and on the sides of the knee.  He complained of weakness and stiffness.  He also noted lack of endurance and stated that flare-ups involve stairs.  On examination, strength was 5 out of 5 on flexion and extension.  There was no tenderness on palpation.  Motion was from 0 to 95 degrees.  The diagnosis was, bilateral total knee arthroplasties for severe degenerative joint disease.  

The Veteran is seeking a rating in excess of 30 percent for impairment of the right knee, status post right total knee arthroplasty.  Based on a thorough review of evidence of record, the Board is of the opinion that the evidence is against an evaluation in excess of 30 percent, for this period.  Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 is not applicable, as it has been more than one year following implantation of the prosthesis.  Overall, the clinical findings and subjective complaints noted do not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under Diagnostic Code 5055.  The VA examination reports do not reflect severe pain or weakness.  
Further, range of motion testing was zero degrees extension to 95 degrees flexion at the December 2010 VA examination.  The examination reports indicated that pain was noted, but there was no additional loss of motion or function, including after repetitive movement.  Such clinical findings correlate to limitations of flexion and extension warranting no more than a zero percent evaluation under Diagnostic Codes 5260 and 5261 even with consideration of pain.  As such, these ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under Diagnostic Code 5055.  Moreover, given that extension has always been normal, separate evaluations are also not warranted under Diagnostic Codes 5260 and 5261.  

The Board acknowledges that the Veteran has chronic right knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 30 percent.  At the VA examinations noted there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive use.  Further, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 30 percent is not warranted based on limitation of motion.

Diagnostic Codes 5258 and 5259 are not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  Finally, there is no evidence tending to show that the Veteran's service-connected right knee disability is characterized by nonunion of the tibia and fibula.  Thus, DC 5262 is not applicable.  Further, as there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 is not applicable.  

The Board also calls attention to Diagnostic Code 5257, under which a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  However, Diagnostic Code 5257 is not among the code sections that Diagnostic Code 5055 instructs the rater to consider.  Therefore, the Board concludes that the current ratings under Diagnostic Code 5055 do not contemplate knee impairment characterized by mild recurrent subluxation or lateral instability.  This is significant because separate ratings may be assigned for both arthritis and instability of the knee where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  And in any event, the evidence discussed above demonstrated no instability of the right knee.  As such, entitlement to a separate 10 percent disabling, under Diagnostic Code 5257, is warranted.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his right knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent rating for impairment of right knee.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

A Left Knee Disorder Rated as 10 percent Prior to August 2008 and Rated 30 Percent from October 2009.  

Prior to August 2008 (Prior to Total Knee Replacement)

During this time frame, the Veteran's left knee disorder was rated as 10 percent disabling.  The Veteran was examined by VA in February 2006.  The claims file was reviewed.  Tenderness was shown.  Motion was from 0 to 120 degrees.  McMurray's and Lachman's were negative.  The finding was degenerative arthritis of the knee with no functional or range of motion impairment.  

VA outpatient record of September 2006 notes complaints of left knee pain.  Motion was from 0 to 130 degrees.  It was noted that the knee was not unstable.  X-rays showed arthritis.  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010.  DC 5010 (traumatic arthritis) directs that arthritis be rated under DC 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1

Under Diagnostic Code 5257, a 30 percent rating is available where such impairment of lateral instability or recurrent subluxation is severe; a 20 percent rating is available where such impairment is moderate; and a 10 percent rating is available where such impairment is slight.  38 C.F.R. § 4.71a.  Thus, the 10 percent evaluation for the left knee during this time frame contemplates slight lateral instability or slight recurrent subluxation.  To warrant a higher rating, the evidence would have to demonstrate lateral instability or recurrent subluxation that more nearly approximates moderate severity.  This is not shown by the record.  38 C.F.R. § 4.71a.  The assignment of a 10 percent rating under Diagnostic Code 5257 recognizes some mild symptoms at least analogous to slight lateral instability or recurrent subluxation.  The clinical findings have never shown instability.  The Board will next address other symptomatology under the pertinent rating criteria.  

The Board has also considered entitlement to a higher rating or a separate rating on the basis of limited motion or arthritis.  Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent where flexion is limited to 15 degrees; 20 percent where flexion is limited to 30 degrees; and 10 percent where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a. 

The Board may also assign a separate rating for limitation of extension under Diagnostic Code 5261.  Limitation of knee extension is rated 50 percent where extension is limited to 45 degrees; 40 percent where extension is limited to 30 degrees; 30 percent where extension is limited to 20 degrees; 20 percent where extension is limited to 15 degrees; 10 percent where extension is limited to 10 degrees; and 0 percent where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

When limitation of motion would be noncompensable under a limitation-of-motion code, but there is arthritis based on X-ray evidence, painful motion, and at least noncompensable limitation of motion, a 10 percent rating may be assigned for each major joint so affected under Diagnostic Code 5003.  38 C.F.R. § 4.71a.  Full ranges of motion are from 0 degrees in extension and to 140 degrees in flexion.

Based on the above evidence regarding ranges of motion, the Board finds that a separate rating of 10 percent is not warranted for arthritis of the knee.  Diagnostic Code 5003 (arthritis with noncompensable limitation of motion warrants a 10 percent rating for each major joint).  38 C.F.R. §§ 4.3, 4.7; see VAOPGCPREC 23-97 and 9-98 (separate ratings are possible for knee instability and knee arthritis).  

It is clear from the record that the Veteran does not have instability of the knee and he does not have painful motion or motion limited to a noncompensable degree.  In this case, the Board finds that the criteria for a rating of10 percent for arthritis of the knee are not met.  

The Board has also considered whether any other diagnostic code would be appropriate.  As there is no ankylosis, a rating under Diagnostic Code 5256 is not appropriate.  There is no history of cartilage injury, dislocation, or removal; therefore, a rating under Diagnostic Codes 5258 and 5259 is not warranted.  As there is no evidence of nonunion or malunion of the tibia and fibula, a rating under Diagnostic Code 5262 is not warranted.  And, as there is no evidence or diagnosis of genu recurvatum, a rating under Diagnostic Code 5263 is not warranted.  38 C.F.R. § 4.71a.  As to functional impairment, the record shows that none was found on VA examination.  

For these reasons, the weight of the evidence is against a finding of a rating in excess of 10 percent for the left knee disability during this time frame.  To the extent any higher level of compensation is sought, the evidence is against this claim, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

From October 2009, Subsequent to Total Knee Replacement

VA outpatient treatment records show complaints of left knee pain in October 2009.  In March 2009, he denied weakness.  Motion was from 0 to 110 degrees.  

VA examination in November 2009, the Veteran denied pain or instability of the left knee.  Extension was to 0 degrees and flexion was to 108 degrees.  He had 5 + 5 muscle strength.  There was no instability.  X-rays showed stable arthroplasty.  The finding was status post left total knee arthroplasty.  

The Veteran was examined by VA in December 2010.  He complained of left knee pain.  He complained of weakness, stiffness, and lack of endurance on stairs.  Strength was 5 out of 5.  A scar 6 inches long by 1/8 inches wide was noted to be difficult to see.  Motion was from 0 to 105 degrees.  The examiner noted that there were no objective notations of pain, and no further loss of motion on repetitive motion.  The knee was stable.  The diagnosis was, bilateral total knee arthroplasties for severe degenerative joint disease.  

The Veteran is seeking a rating in excess of 30 percent for impairment of the left knee, status post total knee arthroplasty.  Based on a thorough review of evidence of record, the Board is of the opinion that the preponderance of the evidence is against an evaluation in excess of 30 percent, for the period in question.  Initially, the Board observes that a 100 percent rating under Diagnostic Code 5055 is not applicable, as it has been more than one year following implantation of the prosthesis.  Overall, the clinical findings and subjective complaints noted throughout the entire appeal, do not correlate to chronic residuals consisting of severe painful motion or weakness in the affected extremity that warrant a 60 percent evaluation under Diagnostic Code  5055.  The VA examination reports do not reflect severe pain or weakness.  Further, range of motion testing was zero degrees extension to 105 degrees flexion at the December 2010 VA examination.  The examination reports indicated that pain was noted, but there was no additional loss of motion or function, including after repetitive movement.  Such clinical findings correlate to limitations of flexion and extension warranting no more than a zero percent evaluation under Diagnostic Codes 5260 and 5261 even with consideration of pain.  As such, these ranges of motion are not representative of "severe painful motion" that would warrant a rating higher than 30 percent under Diagnostic Code 5055.  Moreover, given that extension has always been normal, separate evaluations are also not warranted under Diagnostic Codes 5260 and 5261.  

The Board acknowledges that the Veteran has chronic left knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, a higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the current 30 percent.  At the VA examination, the examiner found that there was no additional weakness, fatigability, discoordination, additional restricted range of motion, or functional impairment following repetitive use.  Further, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, at 4 (Vet. App. Aug. 23, 2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 30 percent is not warranted based on limitation of motion.

Diagnostic Codes 5258 and 5259 are not applicable to this analysis as they do not provide for ratings higher than the currently assigned 30 percent.  Finally, there is no evidence tending to show that the Veteran's service-connected right knee disability is characterized by nonunion of the tibia and fibula.  Thus, DC 5262 is not applicable.  Further, as there is no evidence that the right knee disability is productive of ankylosis or complete immobility of the knee joint, Diagnostic Code 5256 is not applicable.  

The Board also calls attention to Diagnostic Code 5257, under which a 10 percent rating is warranted when there is mild recurrent subluxation or lateral instability of the knee; a 20 percent rating is warranted for moderate recurrent subluxation or lateral instability of the knee; and a 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability of the knee.  However, Diagnostic Code 5257 is not among the code sections that Diagnostic Code 5055 instructs the rater to consider.  Therefore, the Board concludes that the current ratings under Diagnostic Code 5055 do not contemplate knee impairment characterized by mild recurrent subluxation or lateral instability.  This is significant because separate ratings may be assigned for both arthritis and instability of the knee where there is X-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  And in any event, the evidence discussed above demonstrated no instability of the right knee.  As such, entitlement to a separate 10 percent disabling, under Diagnostic Code 5257, is warranted.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left knee disability.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

In sum, the Board finds that the preponderance of the evidence is against a rating in excess of 30 percent rating for impairment of the left knee.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  



Scars

The Veteran has undergone surgery to treat his right knee disability and his left knee disability from arthroscopic procedures.  Hence, the Board has considered ratings for scars. 

During the pendency of the Veteran's claim and appeal, the criteria for rating disability due to scars were changed by an amendment to the rating schedule that became effective on October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of the appeal, the Board considers both the former and the current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the extent it held that, where a law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to appellant should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000). 

Prior to October 23, 2008, scars, other than of the head, face, or neck, that were deep or that cause limited motion were assigned a 40 percent rating if of area or areas exceeding 929 sq. cm., a 30 percent rating if exceeding 465 sq. cm., a 20 percent rating if exceeding 77 sq. cm., and a 10 percent rating if exceeding 39 sq. cm. 38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). A deep scar is one associated with underlying soft tissue damage. Id.  at Note (2). 

Prior to October 23, 2008, scars, other than of the head, face, or neck, that were superficial and that do not cause limitation of motion are assigned 10 percent rating if of area or areas of 929 sq. cm. 38 C.F.R. § 4.118 , Diagnostic Code 7802 (2008). 

Note (1) under both Diagnostic Code 7801 and 7802 provided that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, would be separately rated and combined by application of 38 C.F.R. § 4.25 . 38 C.F.R. § 4.118 (2008) 

A superficial unstable car is assigned a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). An unstable scar is one where, for any reason, there is frequent loss of skin over the scar. Id.  at note (1). 

Prior to October 2008, scars that were painful on examination are assigned a 10 percent rating. 38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  Other scars were to be rated on limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Effective October 23, 2008, Note (1) under Diagnostic Codes 7801 and 7802 was expanded for clarification.  This note clarified that multiple ratings could be assigned when a scar or scars affected some combination of extremities, or extremity or extremities and a portion of the trunk, or posterior and anterior portions of the trunk. 38 C.F.R. § 4.118 (2010).  Application of this note makes no substantive difference in this case because, as explained below, the Veteran does not have service connected scars or scar that could be rated as compensable. 

Effective October 23, 2008, Diagnostic Code 7803 was eliminated and Diagnostic Code 7804 was changed to encompass both unstable and/or painful scars.  Under the revised Diagnostic Code 7804 five or more scars that are unstable or painful are assigned a 30 percent rating, three or four scars that are unstable or painful are assigned a 20 percent rating, and one or two scars that are unstable or painful are assigned a 10 percent rating. 38 C.F.R. § 4.118 (2010). Note (2) was added, providing that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of painful scars.  Id. Note (3) was added, providing that scars evaluated under diagnostic Codes 7801, 7802, or 7805 may also receive an evaluation under Diagnostic Code 7804, when applicable.  Id. 
This change makes no substantive difference in this case because the Veteran's scars are not painful or unstable. 

Effective October 23, 2008, Diagnostic Code 7805 was changed so that other scars and other effects of scars, evaluated under Diagnostic Codes 7801, 7802, and 7804, were to be evaluated for any disabling effects not considered in a rating provided under those other diagnostic codes.  Id. 

As to the Veteran's scars, all references to his scars show that they comprise area or areas much less than 39 sq. cm. so his scars do not approximate the criteria for a compensable rating under either Diagnostic Codes 7801 and 7802.  His scars have always been found to be well healed, not tender or painful, not adhered to underlying structures, and not affecting function of his knee.  His scars therefore do not approximate the criteria for a compensable rating under Diagnostic Codes 7803, 7804, or 7805. 


Extra Schedular

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's symptoms cause impairment which is contemplated by the rating criteria.  The rating criteria reasonably describe the Veteran's disability.  Referral for consideration of an extraschedular rating is, therefore, not warranted.


ORDER

Entitlement to an increased rating for the right knee, currently rated 30 percent from May 1, 2008 is denied. 

Entitlement to an increased rating for the left knee rated 10 percent disabling prior to August 11, 2008 and rated as 30 percent disabling from October 1, 2009 is denied.  





____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


